DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 21, 26, 28-32, and 35 of U.S. Patent No. 10,311,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope is claimed as shown in the table listed below:
Instant Application: 16/801,384

1. An industrial facility safety system, comprising: a plurality of remote sensing devices (RSDs) configured to be distributed throughout an industrial facility; and a facility safety control system (FSCS) configured to: receive safety data from the plurality of RSDs; process the safety data from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, each remote sensing device (RSD) of the plurality of RSDs comprising: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate safety data 

2. The system of claim 1, wherein each RSD of the plurality of RSDs is configured to: determine one or more RSDs of the plurality of RSDs is in communication range of the RSD; determine whether any of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level; and in response to determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level: identify a third RSD of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD that has a highest power level; and send, to the third RSD, the safety data.


1. An industrial facility safety system, comprising: a plurality of remote sensing devices (RSDs) configured to be distributed throughout an industrial facility; and a facility safety control system (FSCS) configured to: receive safety information from the plurality of RSDs; process the safety information from the plurality of RSDs to determine one or more safety alerts; and send the one or more safety alerts to one or more RSDs of the plurality of RSDs, each remote sensing device (RSD) of the plurality of RSDs comprising: a sensing unit comprising one more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit configured to process the sensed characteristics of the environment surrounding the RSD to generate local safety 

2. The system of claim 1, wherein identifying the second RSD of the plurality of RSDs that is in communication range of the RSD comprises: identifying one or more RSD of the plurality of RSDs in communication range of the RSD and having a power level above a threshold power level; and selecting the second RSD of the plurality of RSDs from the one or more RSD of the plurality of RSDs in communication range of the RSD and having a power level above the threshold power level.

3. The system of claim 2, wherein selecting the second RSD of the plurality of RSDs from the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level comprises: determining the second RSD to have a closest proximity to the FSCS of the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and selecting, from the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level, the second RSD based on the second RSD being determined to have the closest proximity to the FSCS of the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level.
4. The system of claim 1, wherein selecting the second RSD of the plurality of RSDs from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level comprises: determining the second RSD to have a highest power level of the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and selecting, from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level, the second RSD based on the second RSD being determined to have the highest power level of the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level.
21. The system of claim 1, wherein one or more RSDs of the plurality of RSDs are configured to operate in a low-power state, and, in response to obtaining the first safety information, transition to a high-power state, the high-power state comprising assessing a state of communication with the FSCS to determine whether communication between the RSD and the FSCS is available.
5. The system of claim 1, wherein selecting the second RSD of the plurality of RSDs from 


4. The system of claim 3, wherein the proximity of the second RSD to the FSCS is determined based on a preconfigured assignment of the second RSD, a geographic location of the second RSD, a signal strength between the second RSD and the FSCS, or a dynamic hop query of the second RSD.
7. The system of claim 1, wherein the second RSD is configured to send, to the FSCS or another RSD of the plurality of RSDs, the safety data sent to the second RSD.
5. The system of claim 1, wherein the second RSD is configured to: in response to receiving, from the RSD, the first safety information: determine whether communication between the second RSD and the FSCS is available; in response to determining that communication between the second RSD and the FSCS is available, send, to the FSCS, the first safety information received by the second RSD from the RSD; and in response to determining that communication between the second RSD and the FSCS is not available: identify a third RSD of the plurality of RSDs that is in communication range of the second RSD; and send, to the third RSD, the first safety information received by the second RSD from the RSD.

26. A method of industrial facility safety monitoring, comprising: sensing, by a remote sensing device (RSD), characteristics of an environment surrounding the RSD, the RSD being one of a plurality of remote sensing devices (RSDs) of an industrial facility safety system comprising a facility safety control system (FSCS) and the plurality of RSDs distributed throughout an industrial facility; processing, by the RSD, the sensed characteristics of the environment surrounding the RSD to generate local safety data corresponding to characteristics of the environment surrounding the RSD; receiving, by the RSD, safety information from one or more other RSDs of the plurality of RSDs; in response to the RSD obtaining first safety information comprising one or both of the local safety data generated the safety information received from one or more other RSDs of the plurality of RSDs, the RSD: determining that communication between the RSD and the FSCS is not available; in response to determining that communication between the RSD and the FSCS is not available: identifying a second RSD of the plurality of RSDs that is in communication range of the RSD; and sending, to the second RSD, the first safety information; determining that the first safety information indicates an alert condition; and in response to determining that the first safety information indicates an alert condition, presenting, via an alert unit of the RSD, an alert corresponding to the alert condition.

28. The method of claim 26, wherein identifying the second RSD of the plurality of RSDs that is in communication range of the RSD comprises: identifying one or more RSD of the plurality of RSDs in communication range of the RSD and having a power level above a threshold power level; and selecting the second RSD of the plurality of RSDs from the one or more RSD of the plurality of RSDs in communication range of the RSD and 

29. The method of claim 28, wherein selecting the second RSD of the plurality of RSDs from the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level comprises: determining the second RSD to have a closest proximity to the FSCS of the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and selecting, from the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level, the second RSD based on the second RSD being determined to have the closest proximity to the FSCS of the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level.
10. The method of claim 8, further comprising the RSD performing the following: determining one or more RSDs of the plurality of RSDs is in communication range of the RSD; determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level; and in response to determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level: broadcasting second safety data for receipt by one or more RSDs of the plurality of RSDs.
30. The method of claim 26, further comprising: in response to the second RSD receiving from the RSD, the first safety information, the second RSD: determining that communication between the second RSD and the FSCS is available; and in response to determining that communication between the second RSD and the FSCS is available, sending, to the FSCS, the first safety information received by the second RSD from the RSD.
11. The method of claim 8, wherein selecting the second RSD of the plurality of RSDs from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level comprises: determining the second RSD to have a highest 


29. The method of claim 28, wherein selecting the second RSD of the plurality of RSDs from the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level comprises: determining the second RSD to have a closest proximity to the FSCS of the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and selecting, from the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level, the second RSD based on the second RSD being determined to have the closest proximity to the FSCS of the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level.
13. The method of claim 12, wherein the proximity of the second RSD to the FSCS is determined based on a preconfigured assignment of the second RSD, a geographic location of the second RSD, a signal strength between the second RSD and the FSCS, or a dynamic hop query of the second RSD.
4. The system of claim 3, wherein the proximity of the second RSD to the FSCS is determined based on a preconfigured assignment of the second RSD, a geographic location of the second RSD, a signal strength between the second RSD and the FSCS, or a dynamic hop query of the second RSD.
14. The method of claim 8, further comprising the second RSD sending, to the FSCS or 






5. The system of claim 1, wherein the second RSD is configured to: in response to receiving, from the RSD, the first safety information: determine whether communication between the second RSD and the FSCS is available; in response to determining that communication between the second RSD and the FSCS is available, send, to the FSCS, the first safety information received by the second RSD from the RSD; and in response to determining that communication between the second RSD and the FSCS is not available: identify a third RSD of the plurality of RSDs that is in communication range of the second RSD; and send, to the third RSD, the first safety information received by the second RSD from the RSD.
17. The medium of claim 15, further comprising the RSD performing the following: determining one or more RSDs of the plurality of RSDs is in communication range of the RSD; determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level; and in response to determining that none of the one or more RSDs of the plurality of RSDs determined to be in communication range of the RSD has a power level above the threshold power level: broadcasting second safety data for receipt by one or more RSDs of the plurality of RSDs.
2. The system of claim 1, wherein identifying the second RSD of the plurality of RSDs that is in communication range of the RSD comprises: identifying one or more RSD of the plurality of RSDs in communication range of the RSD and having a power level above a threshold power level; and selecting the second RSD of the plurality of RSDs from the one or more RSD of the plurality of RSDs in communication range of the RSD and having a power level above the threshold power level.

21. The system of claim 1, wherein one or more RSDs of the plurality of RSDs are configured to operate in a low-power state, and, in response to obtaining the first safety information, transition to a high-power state, the high-power state comprising assessing a state of communication with the FSCS to determine whether communication between the RSD and the FSCS is available.
19. The medium of claim 15, wherein selecting the second RSD of the plurality of RSDs from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level comprises: determining the second RSD to have a closest proximity to the FSCS of the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and selecting, from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level, the second RSD based on the second RSD being determined to have the closest proximity to the FSCS of the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level.
3. The system of claim 2, wherein selecting the second RSD of the plurality of RSDs from the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level comprises: determining the second RSD to have a closest proximity to the FSCS of the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and selecting, from the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level, the second RSD based on the second RSD being determined to have the closest proximity to the FSCS of the one or more RSD of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level.
20. The medium of claim 19, wherein the proximity of the second RSD to the FSCS is 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merkley et al. (US Patent # 10,861,265 B1) “Automated door lock”.
Skaaksrud (US Patent # 9,904,902 B2) “Methods And Apparatus For Pseudo Master Node Mode Operations Within A Hierarchical Wireless Network”.
Hunter et al. (US Patent # 9,847,008 B2) “Remote Sensors For Detecting Alert Conditions And Notifying A Central Station”.
Werb (Pub # US 2015/0351084 A1) “MOBILITY EXTENSIONS TO INDUSTRIAL-STRENGTH WIRELESS SENSOR NETWORKS”.
Boone et al. (Pub # US 2006/0242127 A1) “Field Sensing Network”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687